Citation Nr: 0526541	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 24 to March 23, 
1960.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2002 rating action that denied service 
connection for a left knee disability.  The veteran filed a 
Notice of Disagreement in April 2002, and the RO issued a 
Statement of the Case (SOC) in May 2002.  In June 2002, the 
veteran filed a Substantive Appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) on which he checked a box 
indicated that he wanted a Board hearing at the RO (Travel 
Board hearing).  By letter of July 2002, the veteran withdrew 
his hearing request.

In September 2002, a Deputy Vice-Chairman of the Board 
granted the veteran's motion to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).  

By decision of September 2002, the Board denied service 
connection for a left knee disability.  In August 2003, the 
appellant and the VA Secretary filed a Joint Motion with the 
United States Court of Appeals for Veterans Claims (Court) to 
vacate and remand the September 2002 Board decision.  By 
Order dated later in August 2003, the Court granted the Joint 
Motion, vacating the September 2002 Board decision, and 
remanding this case to the Board for further action.

In December 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested development, 
the RO continued the denial of service connection (as 
reflected in a February 2005 Supplemental SOC (SSOC)), and 
returned the matter to the Board.  

By letter of March 2005, the veteran's attorney requested, on 
the veteran's behalf, a Board hearing in Washington, D.C.  By 
letters of May 2005, the Board notified the veteran and his 
attorney of a hearing that had been scheduled at the Board 
for a date in June 2005.  By letter of June 2005, the 
veteran's attorney requested that the hearing be rescheduled 
to a later date.  By letters of June 2005, the Board notified 
the veteran and his attorney of a hearing that had been 
scheduled at the Board for a date in August 2005.  The 
veteran failed to report for the hearing, and neither he nor 
his attorney has requested another date for the hearing.  
Under these circumstances, the Board will proceed with the 
appeal as if the request for a Board hearing had been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2004).

For reasons expressed below, the issue on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The VA will notify the veteran when 
further action on his part is required.


REMAND

Unfortunately, the Board finds that further RO action on the 
claim on appeal is warranted, even though such action will 
further delay an appellate decision on the matter currently 
on appeal.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In December 2003, the Board remanded this case to the RO 
pursuant to the Joint Motion granted by the Court Order that 
specifically directed that the veteran should be afforded a 
VA orthopedic examination to determine the nature and current 
extent of his left knee disability and the relationship, if 
any, of such disability to his period of military service and 
complaints of post-service symptomatology.  Specifically, the 
Board directed that the veteran should be examined by a 
physician who should respond to specific questions posed by 
the Board.  However, appellate review discloses that the 
December 2004 VA examination is inadequate, in that it was 
conducted by a physician's assistant, not a physician; a key 
question remained unaddressed; and an additional question 
raised by the inadequate examination now needs to be 
addressed.  

Under the circumstances, the Board finds that Stegall 
requires that this case be again remanded to the RO for 
compliance with the prior Board remand.  The previously 
requested examination, by a VA physician who addresses the 
questions previously posed, must be accomplished.  The 
veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See  38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id  If the veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the VA 
medical facility.

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should arrange for the veteran 
to undergo VA orthopedic examination of 
the left knee by a physician.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies (to include  X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

For each diagnosed left knee disability, 
the physician should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred in 
or aggravated by the veteran's military 
service.  If so, he or she should explain 
the basis for such conclusion by citing 
to specific medical records.  

For each left knee disability found to 
have existed prior to military  service, 
the physician should state whether such 
disability increased in severity during 
service, and if so, whether such increase 
was due to the natural progress of the 
condition.  If the veteran's pre-existing 
left knee disability is found to have 
increased in severity in service, the 
doctor should specifically address the 
matter of whether the underlying 
disability, as opposed to just the 
symptoms, worsened during service.  

For each left knee disability found not 
to have existed prior to military 
service, the physician should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability had its onset in service, or 
is otherwise causally related to any 
incident of service.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the VA medical facility. 

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection in light of all 
pertinent evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


  
                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


